Per Curiam.
The evidence in this case is the same as upon the former trial. The main question now is over the charge on the question of speed. *164The only exception that raises the point is at folio 620. The defendant’s counsel there asked an exception “to that part of your honor’s charge in which you hold that the rate of speed constitutes any ground of negligence in this case.’’ The court replied: “Yes; to whatever I said on that subject.” It was proper to submit to the jury the rate of speed as a ground of negligence. The court of appeals have so held in a number of cases, under circumstances that would apply here. Salter v. Railroad Co., 88 N. Y. 50; Thompson v. Railroad Co., 110 N. Y. 637, 17 N. E. Rep. 690; Coleman v. Railroad Co., (Sup.) 17 N. Y. Supp. 596, affirmed in 131 N. Y. 617, 30 N. E. Rep. 864. The trouble, if any, about the charge, relates to the manner in which this question was submitted. Yo fault, however, was found with that. If it had been, it might have been at the time remedied. The trouble in that respect, if any, was not of sufficient importance to call for a reversal, in absence of a proper exception.
Judgment and order affirmed. All concur.